Citation Nr: 0201386	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  01-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for a right eye 
disability, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The veteran requested a hearing at the RO before a Member of 
the Board in July 2001, and indicated in September 2001 that 
he still desired the hearing.  In an October 2001 letter, the 
veteran remarked that he had stated his case completely and 
was ready for his appeal to be sent to the Board.  A November 
2001 report of contact noted that the RO telephoned the 
veteran, who confirmed that he wanted his claim forwarded on 
to the Board.  As such, the Board finds that the veteran has 
withdrawn his request for a hearing.  See 38 C.F.R. § 
20.702(e) (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has only light perception in his service-
connected right eye; his nonservice-connected left eye 
corrected vision is 20/30.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a right 
eye disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.383, 
4.7, 4.75, 4.79, 4.80, 4.84a, Diagnostic Codes 6011, 6066, 
6070 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The Board finds that the rating decision, 
Statement of the Case, and Supplemental Statement of the Case 
provided to the veteran specifically satisfy the requirement 
of 38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his increased rating claim.  In fact, the June 2001 Statement 
of the Case specifically noted that the VCAA had been 
recently enacted.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim, and the Board notes that the claims file 
contains all relevant medical records, including the 
veteran's service medical records, private treatment records, 
and VA examination and treatment records.  The Board also 
observes that, in connection with his current claim, the 
veteran was provided with a VA examination in September 2000 
to assess the severity of his service-connected right eye 
visual disability.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

By rating decision in May 1953, the veteran was granted 
service connection and assigned a 20 percent rating for his 
right eye disability (currently characterized as defective 
vision in the right eye; post retinopexy state, right eye; 
coloboma in the iris as secondary to trauma, right eye; 
cataract in the lens as secondary to trauma in the right eye; 
and imbalance in the muscles as secondary to trauma and 
possible surgery).  In June 1964, the RO revised the rating 
and assigned two separate 10 percent ratings for the 
veteran's right eye disability under Diagnostic Codes 6079 
and 6011.  In an August 1979 rating decision, the RO 
increased the rating to 30 percent, effective May 1979, under 
Diagnostic Codes 6011-6070, and also granted a separate award 
of special monthly compensation.  In July 2000, the RO 
received the veteran's current claim for an increased rating 
for his right eye disability.  The veteran contends that his 
damaged right eye causes visual difficulties in the use of 
his nonservice-connected left eye.

A November 1999 private record noted that the veteran 
complained of diplopia.

In September 2000, the veteran was afforded a VA examination.  
The examiner reported findings for visual acuity of the right 
eye at less than 20/800 (near sight), count fingers at 1 
meter (far sight) for both uncorrected and corrected vision.  
The examiner noted that findings for the left eye were at 
20/100 (near sight) and 20/50 (far sight) for uncorrected 
vision, but at 20/25 (near sight) and 20/20 (far sight) for 
corrected vision.  The examiner reported a finding of right 
eye cataract on examination.  The examiner also diagnosed 
intermittent diplopia secondary to muscle imbalance following 
retinal surgery in 1952.

In a May 2001 letter, the veteran's private physician 
reported that his May 2001 examination of the veteran 
revealed the following findings: visual acuity of count 
fingers at 40 centimeters in the right eye and 20/30 +1 in 
the left eye; corneal scars on both eyes, as well as mixed 
cataracts (but greater cataracts in the right eye than in the 
left); old retinal detachment and scarring in the right eye; 
and that the left eye appeared normal.

In a June 2001 letter, the veteran's private physician stated 
that he evaluated the veteran in June 2001 for the condition 
of double vision.  Visual acuity was measured at 20/400 in 
the veteran's right eye, and at 20/25 in his left eye.  The 
veteran had 8 prism diopters of exotropia in the primary gaze 
and 3 prism diopters of right hypotropia in the primary gaze, 
which caused double vision that was not treatable.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA law permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. 
§ 3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91 m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5° concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case. 38 C.F.R. 
§ 4.79.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.  A higher 40 percent rating is warranted only if there 
is an anatomical loss of the eye and visual acuity in the 
other eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic 
Code 6066.

The medical evidence reveals that the veteran has only light 
perception in his right eye as defined under the provisions 
of 38 C.F.R. § 4.79.  However, the private and VA medical 
evidence clearly establishes that the veteran is not blind in 
his left eye.  In fact, none of the evaluations reported a 
finding for left eye visual acuity worse than 20/30.  Per 
Table V in 38 C.F.R. § 4.84a, a 30 percent rating is for 
assignment when there is light perception only (blindness) in 
one eye and 20/40 or better vision in the other eye.  
Further, enucleation of the veteran's right eye has not been 
showed as required for a 40 percent rating under Diagnostic 
Code 6066.  Accordingly, the Board finds that the current 30 
percent rating appropriately represents the veteran's current 
level of disability under the VA rating code for the loss of 
vision in his right eye.

The Board acknowledges that the veteran desires a rating of 
more than 30 percent because his service-connected right eye 
disability affects the use of his nonservice-connected left 
eye, causing double and blurry vision.  However, in his July 
2001 substantive appeal, the veteran acknowledged that his 
left eye vision "tests ok" when he covers his right eye.  
Further, the veteran's left eye has been found to be 
essentially normal upon examination.  Most importantly, the 
Board notes that any increase in impairment in the 
nonservice-connected left eye after the initial rating will 
be disregarded in evaluating a claim for an increased rating 
for the service-connected right eye.  See Villano v. Brown, 
10 Vet. App. 248, 250 (1997).  In this regard, the Board 
notes that vision in the veteran's left eye as reported on 
the April 1953 VA examination was 20/20.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his right 
eye disability, alone, has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a rating in excess of 30 percent for a right 
eye disability is denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

